--------------------------------------------------------------------------------

SECURITY AGREEMENT

1.       Identification.

          This Security Agreement (the “Agreement”), dated as of August 27,
2008, is entered into by and between Liberty Star Uranium & Metals Corp., a
Nevada corporation (“Parent”), Big Chunk Corp., an Alaska corporation
(“Guarantor” and together with Parent, each a “Debtor” and collectively the
“Debtors”), and Collateral Agents, LLC, as collateral agent acting in the manner
and to the extent described in the Collateral Agent Agreement defined below (the
“Collateral Agent”), for the benefit of the parties identified on Schedule A
hereto (collectively, the “Lenders”).

          Schedule A may be amended by the inclusion of additional Lenders who
participate in the Offering pursuant to the Subscription Agreement (defined
below).

2.       Recitals.

          2.1      At or about the date hereof, the Lenders are making loans to
Parent (“New Notes”). On May 11, 2007, Parent issued Convertible Promissory
Notes to Lenders (“May Notes”). Collectively, the loans made on May 11, 2007,
and at or about the date hereof are referred to as the “Loans”. It is beneficial
to each Debtor that the Loans were made and are being made. Guarantor has or
will deliver a “Guaranty” of Parents obligations to Lenders.

          2.2      The Loans were, are and will be evidenced by certain
promissory notes (each a “Note”) issued by Parent on May 11, 2007 and on or
about the date of this Agreement pursuant to subscription agreements (each a
“Subscription Agreement”) to which Parent and Lenders are parties. The Notes are
further identified on Schedule A hereto and were and will be executed by Parent
as “Borrower” or “Debtor” for the benefit of each Lender as the “Holder” or
“Lender” thereof.

          2.3      In consideration of the Loans made and to be made by Lenders
to Parent and for other good and valuable consideration, and as security for the
performance by Parent of its obligations under the Notes, by Guarantor of its
obligations under the Guaranty, and as security for the repayment of the Loans
and all other sums due from Debtors to Lenders arising under the Transaction
Documents (as defined in the Subscription Agreement) and any other agreement
between or among them (collectively, the “Obligations”), each Debtor, for good
and valuable consideration, receipt of which is acknowledged, has agreed to
grant to the Collateral Agent, for the benefit of the Lenders, a security
interest in the Collateral (as such term is hereinafter defined), on the terms
and conditions hereinafter set forth. Obligations include all future advances by
Lenders to Debtor made pursuant to the Subscription Agreement.

          2.4      The Lenders have appointed the Collateral Agent pursuant to
that certain Collateral Agent Agreement dated at or about the date of this
Agreement (“Collateral Agent Agreement”), among the Lenders and Collateral
Agent.

          2.5      The following defined terms which are defined in the Uniform
Commercial Code in effect in the State of New York on the date hereof are used
herein as so defined: Accounts, Chattel Paper, Documents, Equipment, General
Intangibles, Instruments, Inventory and Proceeds. Other capitalized terms
employed herein shall have the meanings attributed to them in the Subscription
Agreement.

3.      Grant of General Security Interest in Collateral.

1

--------------------------------------------------------------------------------

          3.1      As security for the Obligations of Debtors, each Debtor
hereby grants the Collateral Agent, for the benefit of the Lenders, a security
interest in the Collateral.

          3.2      “Collateral” shall mean all of the following property of
Debtors:

                    (A)      All now owned and hereafter acquired right, title
and interest of Debtors in, to and in respect of all Accounts, Goods, real or
personal property, all present and future books and records relating to the
foregoing and all products and Proceeds of the foregoing, and as set forth
below:

                                   (i)      All now owned and hereafter acquired
right, title and interest of Debtors in, to and in respect of all: Accounts,
interests in goods represented by Accounts, returned, reclaimed or repossessed
goods with respect thereto and rights as an unpaid vendor; contract rights;
Chattel Paper; investment property; General Intangibles (including but not
limited to, tax and duty claims and refunds, registered and unregistered
patents, trademarks, service marks, certificates, copyrights trade names,
applications for the foregoing, trade secrets, goodwill, processes, drawings,
blueprints, customer lists, licenses, whether as licensor or licensee, choses in
action and other claims, and existing and future leasehold interests and claims
in and to equipment, real estate and fixtures); Documents; Instruments; letters
of credit, bankers’ acceptances or guaranties; cash moneys, deposits;
securities, bank accounts, deposit accounts, credits and other property now or
hereafter owned or held in any capacity by Debtors, as well as agreements or
property securing or relating to any of the items referred to above;

                                   (ii)      Goods: All now owned and hereafter
acquired right, title and interest of Debtors in, to and in respect of goods,
including, but not limited to:

                                             (a)      All Inventory, wherever
located, whether now owned or hereafter acquired, of whatever kind, nature or
description, including all raw materials, work-in-process, finished goods, and
materials to be used or consumed in Debtors’ business; finished goods, timber
cut or to be cut, oil, gas, hydrocarbons, and minerals extracted or to be
extracted, and all names or marks affixed to or to be affixed thereto for
purposes of selling same by the seller, manufacturer, lessor or licensor thereof
and all Inventory which may be returned to any Debtor by its customers or
repossessed by any Debtor and all of Debtors’ right, title and interest in and
to the foregoing (including all of a Debtor’s rights as a seller of goods);

                                             (b)      All Equipment and
fixtures, wherever located, whether now owned or hereafter acquired, including,
without limitation, all machinery, furniture and fixtures, and any and all
additions, substitutions, replacements (including spare parts), and accessions
thereof and thereto (including, but not limited to Debtors’ rights to acquire
any of the foregoing, whether by exercise of a purchase option or otherwise);

                                   (iii)      Property: All now owned and
hereafter acquired right, title and interests of Debtors in, to and in respect
of any other personal property in or upon which a Debtor has or may hereafter
have a security interest, lien or right of setoff;

                                    (iv)      Books and Records: All present and
future books and records relating to any of the above including, without
limitation, all computer programs, printed output and computer readable data in
the possession or control of the Debtors, any computer service bureau or other
third party; and

                                    (v)      Products and Proceeds: All products
and Proceeds of the foregoing in whatever form and wherever located, including,
without limitation, all insurance proceeds and all claims against third parties
for loss or destruction of or damage to any of the foregoing.

2

--------------------------------------------------------------------------------

                    (B)      All now owned and hereafter acquired right, title
and interest of Debtors in, to and in respect of the following:

                                   (i)      the shares of stock of the
Guarantor, which the Debtor represents equal 100% of the equity ownership
interest in the Guarantor, the certificates representing such shares together
with an executed stock power, and other rights, contractual or otherwise, in
respect thereof and all dividends, distributions, cash, instruments, investment
property and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;

                                   (ii)      all additional shares of stock,
partnership interests, member interests or other equity interests from time to
time acquired by Debtor, in any Subsidiary (as defined in the Subscription
Agreement) not a Subsidiary of the Debtor on the date hereof (“Future
Subsidiaries”), the certificates representing such additional shares, and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such additional shares, interests or equity; and

                                   (iii)      all security entitlements of
Debtor in, and all Proceeds of any and all of the foregoing in each case,
whether now owned or hereafter acquired by Debtor and howsoever its interest
therein may arise or appear (whether by ownership, security interest, lien,
claim or otherwise).

          3.3      The Collateral Agent is hereby specifically authorized, after
the Maturity Date (defined in the Notes) accelerated, or after the occurrence of
an Event of Default (as defined herein) and the expiration of any applicable
cure period, to transfer any Collateral into the name of the Collateral Agent
and to take any and all action deemed advisable to the Collateral Agent to
remove any transfer restrictions affecting the Collateral.

4.      Perfection of Security Interest.

          4.1      Each Debtor shall prepare, execute and deliver to the
Collateral Agent UCC-1 Financing Statements. The Collateral Agent is instructed
to prepare and file at each Debtor’s cost and expense, financing statements in
such jurisdictions deemed advisable to the Collateral Agent, including but not
limited to the States of Delaware and California. The Financing Statements are
deemed to have been filed for the benefit of the Collateral Agent and Lenders
identified on Schedule A hereto.

          4.2      Upon the execution of this Agreement, Parent shall deliver to
Collateral Agent stock certificates representing all of the shares of
outstanding capital stock of the Guarantor (the “Securities”). All such
certificates shall be held by or on behalf of Collateral Agent pursuant hereto
and shall be delivered in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance satisfactory to
Collateral Agent.

          4.3      All other certificates and instruments constituting
Collateral from time to time required to be pledged to Collateral Agent pursuant
to the terms hereof (the “Additional Collateral”) shall be delivered to
Collateral Agent promptly upon receipt thereof by or on behalf of Debtors. All
such certificates and instruments shall be held by or on behalf of Collateral
Agent pursuant hereto and shall be delivered in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
satisfactory to Collateral Agent. If any Collateral consists of uncertificated
securities, unless the immediately following sentence is

3

--------------------------------------------------------------------------------

applicable thereto, Debtors shall cause Collateral Agent (or its custodian,
nominee or other designee) to become the registered holder thereof, or cause
each issuer of such securities to agree that it will comply with instructions
originated by Collateral Agent with respect to such securities without further
consent by Debtors. If any Collateral consists of security entitlements, Debtors
shall transfer such security entitlements to Collateral Agent (or its custodian,
nominee or other designee) or cause the applicable securities intermediary to
agree that it will comply with entitlement orders by Collateral Agent without
further consent by Debtors.

          4.4      Within five (5) business days after the receipt by a Debtor
of any Additional Collateral, a Pledge Amendment, duly executed by such Debtor,
in substantially the form of Annex I hereto (a “Pledge Amendment”), shall be
delivered to Collateral Agent in respect of the Additional Collateral to be
pledged pursuant to this Agreement. Each Debtor hereby authorizes Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
certificates or instruments listed on any Pledge Amendment delivered to
Collateral Agent shall for all purposes hereunder constitute Collateral.

          4.5      If Debtor shall receive, by virtue of Debtor being or having
been an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by Debtor pursuant to Section 5.2 hereof) or in securities or other
property or (iv) dividends or other distributions in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, Debtor shall receive such stock
certificate, promissory note, instrument, option, right, payment or distribution
in trust for the benefit of Collateral Agent, shall segregate it from Debtor’s
other property and shall deliver it forthwith to Collateral Agent, in the exact
form received, with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by Collateral Agent as Collateral and as
further collateral security for the Obligations.

5.      Distribution.

          5.1      So long as an Event of Default does not exist, Debtors shall
be entitled to exercise all voting power pertaining to any of the Collateral,
provided such exercise is not contrary to the interests of the Lenders and does
not materially impair the Collateral.

          5.2.      At any time an Event of Default exists or has occurred and
is continuing, all rights of Debtors, upon notice given by Collateral Agent, to
exercise the voting power and receive payments, which it would otherwise be
entitled to pursuant to Section 5.1, shall cease and all such rights shall
thereupon become vested in Collateral Agent, which shall thereupon have the sole
right to exercise such voting power and receive such payments.

          5.3      All dividends, distributions, interest and other payments
which are received by Debtors contrary to the provisions of Section 5.2 shall be
received in trust for the benefit of Collateral Agent as security and Collateral
for payment of the Obligations shall be segregated from other funds of Debtors,
and shall be forthwith paid over to Collateral Agent as Collateral in the exact
form received with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by Collateral Agent as Collateral and as
further collateral security for the Obligations.

6.      Further Action By Debtors; Covenants and Warranties.

4

--------------------------------------------------------------------------------

          6.1      Collateral Agent at all times shall have a perfected security
interest in the Collateral. Each Debtor represents that, other than the security
interests described on Schedule 6.1, it has and will continue to have full title
to the Collateral free from any liens, leases, encumbrances, judgments or other
claims. The Collateral Agent’s security interest in the Collateral constitutes
and will continue to constitute a first, prior and indefeasible security
interest in favor of Collateral Agent, subject only to the security interests
described on Schedule 6.1. Each Debtor will do all acts and things, and will
execute and file all instruments (including, but not limited to, security
agreements, financing statements, continuation statements, etc.) reasonably
requested by Collateral Agent to establish, maintain and continue the perfected
security interest of Collateral Agent in the perfected Collateral, and will
promptly on demand, pay all costs and expenses of filing and recording,
including the costs of any searches reasonably deemed necessary by Collateral
Agent from time to time to establish and determine the validity and the
continuing priority of the security interest of Collateral Agent, and also pay
all other claims and charges that, in the opinion of Collateral Agent, exercised
in good faith, are reasonably likely to materially prejudice, imperil or
otherwise affect the Collateral or Collateral Agent’s or Lenders’ security
interests therein.

          6.2      Except in connection with sales of Collateral, in the
ordinary course of business, for fair value and in cash, and except for
Collateral which is substituted by assets of identical or greater value (subject
to the consent of the Collateral Agent) or which is inconsequential in value,
each Debtor will not sell, transfer, assign or pledge those items of Collateral
(or allow any such items to be sold, transferred, assigned or pledged), without
the prior written consent of Collateral Agent other than a transfer of the
Collateral to a wholly-owned United States formed and located subsidiary or to
another Debtor on prior notice to Collateral Agent, and provided the Collateral
remains subject to the security interest herein described. Although Proceeds of
Collateral are covered by this Agreement, this shall not be construed to mean
that Collateral Agent consents to any sale of the Collateral, except as provided
herein. Sales of Collateral in the ordinary course of business shall be free of
the security interest of Lenders and Collateral Agent and Lenders and Collateral
Agent shall promptly execute such documents (including without limitation
releases and termination statements) as may be required by Debtors to evidence
or effectuate the same.

          6.3      Each Debtor will, at all reasonable times during regular
business hours and upon reasonable notice, allow Collateral Agent or its
representatives free and complete access to the Collateral and all of such
Debtor’s records which in any way relate to the Collateral, for such inspection
and examination as Collateral Agent reasonably deems necessary.

          6.4      Each Debtor, at its sole cost and expense, will protect and
defend this Security Agreement, all of the rights of Collateral Agent and
Lenders hereunder, and the Collateral against the claims and demands of all
other persons.

          6.5      Debtors will promptly notify Collateral Agent of any levy,
distraint or other seizure by legal process or otherwise of any part of the
Collateral, and of any threatened or filed claims or proceedings that are
reasonably likely to affect or impair any of the rights of Collateral Agent
under this Security Agreement in any material respect.

          6.6      Each Debtor, at its own expense, will obtain and maintain in
force insurance policies covering losses or damage to those items of Collateral
which constitute physical personal property, which insurance shall be of the
types customarily insured against by companies in the same or similar business,
similarly situated, in such amounts (with such deductible amounts) as is
customary for such companies under the same or similar circumstances, similarly
situated. Debtors shall make the Collateral Agent a loss payee thereon to the
extent of its interest in the Collateral. Collateral Agent is hereby irrevocably
(until the Obligations are paid in full) appointed each Debtor’s
attorney-in-fact to endorse any check or draft that may

5

--------------------------------------------------------------------------------

be payable to such Debtor so that Collateral Agent may collect the proceeds
payable for any loss under such insurance. The proceeds of such insurance, less
any costs and expenses incurred or paid by Collateral Agent in the collection
thereof, shall be applied either toward the cost of the repair or replacement of
the items damaged or destroyed, or on account of any sums secured hereby,
whether or not then due or payable.

          6.7      In order to protect the Collateral and Lenders’ interest
therein, Collateral Agent may, at its option, and without any obligation to do
so, pay, perform and discharge any and all amounts, costs, expenses and
liabilities herein agreed to be paid or performed by Debtor upon Debtor’s
failure to do so. All amounts expended by Collateral Agent in so doing shall
become part of the Obligations secured hereby, and shall be immediately due and
payable by Debtor to Collateral Agent upon demand and shall bear interest at the
lesser of 15% per annum or the highest legal amount allowed from the dates of
such expenditures until paid.

          6.8      Upon the request of Collateral Agent, Debtors will furnish to
Collateral Agent within five (5) business days thereafter, or to any proposed
assignee of this Security Agreement, a written statement in form reasonably
satisfactory to Collateral Agent, duly acknowledged, certifying the amount of
the principal and interest and any other sum then owing under the Obligations,
whether to its knowledge any claims, offsets or defenses exist against the
Obligations or against this Security Agreement, or any of the terms and
provisions of any other agreement of Debtors securing the Obligations. In
connection with any assignment by Collateral Agent of this Security Agreement,
each Debtor hereby agrees to cause the insurance policies required hereby to be
carried by such Debtor, if any, to be endorsed in form satisfactory to
Collateral Agent or to such assignee, with loss payable clauses in favor of such
assignee, and to cause such endorsements to be delivered to Collateral Agent
within ten (10) calendar days after request therefor by Collateral Agent.

          6.9      Each Debtor will, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other reasonable assurances or instruments and take further steps relating to
the Collateral and other property or rights covered by the security interest
hereby granted, as the Collateral Agent may reasonably require to perfect its
security interest hereunder.

          6.10      Debtors represent and warrant that they are the true and
lawful exclusive owners of the Collateral, free and clear of any liens and
encumbrances other than those listed on Schedule 6.1.

          6.11      Each Debtor hereby agrees not to divest itself of any right
under the Collateral except as permitted herein absent prior written approval of
the Collateral Agent, except to a subsidiary organized and located in the United
States on prior notice to Collateral Agent provided the Collateral remains
subject to the security interest herein described.

          6.12      Each Debtor shall cause each Subsidiary of such Debtor in
existence on the date hereof and each Subsidiary not in existence on the date
hereof to execute and deliver to Collateral Agent promptly and in any event
within ten (10) days after the formation, acquisition or change in status
thereof (A) a guaranty guaranteeing the Obligations and (B) if requested by
Collateral Agent, a security and pledge agreement substantially in the form of
this Agreement together with (x) certificates evidencing all of the capital
stock of each Subsidiary of and any entity owned by such Subsidiary, (y) undated
stock powers executed in blank with signatures guaranteed, and (z) such opinion
of counsel and such approving certificate of such Subsidiary as Collateral Agent
may reasonably request in respect of complying with any legend on any such
certificate or any other matter relating to such shares and (C) such other
agreements, instruments, approvals, legal opinions or other documents reasonably
requested by Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any lien purported to be covered by any such
pledge and security agreement or otherwise to effect the intent that all
property and assets of such Subsidiary shall

6

--------------------------------------------------------------------------------

become Collateral for the Obligations. For purposes of this Agreement,
“Subsidiary” means, with respect to any entity at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity) of which more than 30% of
(A) the outstanding capital stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors or other
managing body of such entity, (B) in the case of a partnership or limited
liability company, the interest in the capital or profits of such partnership or
limited liability company or (C) in the case of a trust, estate, association,
joint venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity. Annex I annexed hereto contains a list of all Subsidiaries of the
Debtors as of the date of this Agreement.

          6.13      Debtor will notify Collateral Agent within fifteen days of
the occurrence of any change of Debtor’s name, domicile, address or jurisdiction
of incorporation. The timely giving of this notice is a material obligation of
Debtor.

7.      Power of Attorney.

          At any time an Event of Default has occurred, and only after the
applicable cure period as set forth in this Agreement and the other Transaction
Documents, and is continuing, each Debtor hereby irrevocably constitutes and
appoints the Collateral Agent as the true and lawful attorney of such Debtor,
with full power of substitution, in the place and stead of such Debtor and in
the name of such Debtor or otherwise, at any time or times, in the discretion of
the Collateral Agent, to take any action and to execute any instrument or
document which the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement. This power of attorney is coupled
with an interest and is irrevocable until the Obligations are satisfied.

8.      Performance By The Collateral Agent.

          If a Debtor fails to perform any material covenant, agreement, duty or
obligation of such Debtor under this Agreement, the Collateral Agent may, after
any applicable cure period, at any time or times in its discretion, take action
to effect performance of such obligation. All reasonable expenses of the
Collateral Agent incurred in connection with the foregoing authorization shall
be payable by Debtors as provided in Paragraph 12.1 hereof. No discretionary
right, remedy or power granted to the Collateral Agent under any part of this
Agreement shall be deemed to impose any obligation whatsoever on the Collateral
Agent with respect thereto, such rights, remedies and powers being solely for
the protection of the Collateral Agent.

9.      Event of Default.

          An event of default (“Event of Default”) shall be deemed to have
occurred hereunder upon the occurrence of any event of default as defined and
described in this Agreement, in the Notes, the Subscription Agreement, and any
other agreement to which one or more Debtors and a Lender are parties relating
to the Offering. Upon and after any Event of Default, after the applicable cure
period, if any, any or all of the Obligations shall become immediately due and
payable at the option of the Collateral Agent, for the benefit of the Lenders,
and the Collateral Agent may dispose of Collateral as provided below. A default
by Debtor of any of its material obligations pursuant to this Agreement and any
of the Transaction Documents (as defined in the Subscription Agreement) shall be
an Event of Default hereunder and an “Event of Default” as defined in the Notes,
and Subscription Agreement.

10.     Disposition of Collateral.

7

--------------------------------------------------------------------------------

          Upon and after any Event of Default which is then continuing,

          10.1      The Collateral Agent may exercise its rights with respect to
each and every component of the Collateral, without regard to the existence of
any other security or source of payment for, in order to satisfy the
Obligations. In addition to other rights and remedies provided for herein or
otherwise available to it, the Collateral Agent shall have all of the rights and
remedies of a lender on default under the Uniform Commercial Code then in effect
in the State of New York.

          10.2      If any notice to Debtors of the sale or other disposition of
Collateral is required by then applicable law, five (5) business days prior
written notice (which Debtors agree is reasonable notice within the meaning of
Section 9.612(a) of the Uniform Commercial Code) shall be given to Debtors of
the time and place of any sale of Collateral which Debtors hereby agree may be
by private sale. The rights granted in this Section are in addition to any and
all rights available to Collateral Agent under the Uniform Commercial Code.

          10.3      The Collateral Agent is authorized, at any such sale, if the
Collateral Agent deems it advisable to do so, in order to comply with any
applicable securities laws, to restrict the prospective bidders or purchasers to
persons who will represent and agree, among other things, that they are
purchasing the Collateral for their own account for investment, and not with a
view to the distribution or resale thereof, or otherwise to restrict such sale
in such other manner as the Collateral Agent deems advisable to ensure such
compliance. Sales made subject to such restrictions shall be deemed to have been
made in a commercially reasonable manner.

          10.4      All proceeds received by the Collateral Agent for the
benefit of the Lenders in respect of any sale, collection or other enforcement
or disposition of Collateral, shall be applied (after deduction of any amounts
payable to the Collateral Agent pursuant to Paragraph 12.1 hereof) first against
the Obligations arising under the New Notes pro rata among the Lenders holding
New Notes in proportion to their interests in the New Notes and then against the
all Obligations pro rata among the Lenders in proportion to the percentages set
forth on Schedule 10.4. Upon payment in full of all Obligations, Debtors shall
be entitled to the return of all Collateral, including cash, which has not been
used or applied toward the payment of Obligations or used or applied to any and
all costs or expenses of the Collateral Agent incurred in connection with the
liquidation of the Collateral (unless another person is legally entitled
thereto). Any assignment of Collateral by the Collateral Agent to Debtors shall
be without representation or warranty of any nature whatsoever and wholly
without recourse. To the extent allowed by law, each Lender may purchase the
Collateral and pay for such purchase by offsetting up to such Lender’s pro rata
portion of the purchase price with sums owed to such Lender by Debtors arising
under the Obligations or any other source. Any payments made by the Company to
the Lenders, whether directly to the Lenders or through the Collateral Agent,
against any Obligations shall be made solely in accordance with the priorities
set forth in this Paragraph 10.4.

          10.5      Rights of Lender to Appoint Receiver. Without limiting, and
in addition to, any other rights, options and remedies Lenders have under the
Transaction Documents, the UCC, at law or in equity, or otherwise, upon the
occurrence and continuation of an Event of Default, Lenders shall have the right
to apply for and have a receiver appointed by a court of competent jurisdiction.
Debtors expressly agrees that such a receiver will be able to manage, protect
and preserve the Collateral and continue the operation of the business of
Debtors to the extent necessary to collect all revenues and profits thereof and
to apply the same to the payment of all expenses and other charges of such
receivership, including the compensation of the receiver, until a sale or other
disposition of such Collateral shall be finally made and consummated. Debtors
waive any right to require a bond to be posted by or on behalf of any such
receiver.

8

--------------------------------------------------------------------------------

11.      Waiver of Automatic Stay. Debtor acknowledges and agrees that should a
proceeding under any bankruptcy or insolvency law be commenced by or against
Debtor, or if any of the Collateral should become the subject of any bankruptcy
or insolvency proceeding, then the Collateral Agent should be entitled to, among
other relief to which the Collateral Agent or Lenders may be entitled under the
Note, Subscription Agreement and any other agreement to which the Debtor,
Lenders or Collateral Agent are parties, (collectively “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Collateral Agent
to exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. DEBTOR EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, DEBTOR EXPRESSLY ACKNOWLEDGES AND
AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE
BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11
U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY
WAY THE ABILITY OF THE COLLATERAL AGENT TO ENFORCE ANY OF ITS RIGHTS AND
REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. Debtor hereby consents
to any motion for relief from stay which may be filed by the Collateral Agent in
any bankruptcy or insolvency proceeding initiated by or against Debtor, and
further agrees not to file any opposition to any motion for relief from stay
filed by the Collateral Agent. Debtor represents, acknowledges and agrees that
this provision is a specific and material aspect of this Agreement, and that the
Collateral Agent would not agree to the terms of this Agreement if this waiver
were not a part of this Agreement. Debtor further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Collateral Agent nor any person acting on behalf of the Collateral
Agent has made any representations to induce this waiver, that Debtor has been
represented (or has had the opportunity to be represented) in the signing of
this Agreement and in the making of this waiver by independent legal counsel
selected by Debtor and that Debtor has had the opportunity to discuss this
waiver with counsel. Debtor further agrees that any bankruptcy or insolvency
proceeding initiated by Debtor will only be brought in the Federal Court within
the Southern District of New York.

12.      Miscellaneous.

          12.1      Expenses. Debtors shall pay to the Collateral Agent, on
demand, the amount of any and all reasonable expenses, including, without
limitation, attorneys’ fees, legal expenses and brokers’ fees, which the
Collateral Agent may incur in connection with (a) sale, collection or other
enforcement or disposition of Collateral; (b) exercise or enforcement of any the
rights, remedies or powers of the Collateral Agent hereunder or with respect to
any or all of the Obligations upon breach or threatened breach; or (c) failure
by Debtors to perform and observe any agreements of Debtors contained herein
which are performed by the Collateral Agent.

          12.2      Waivers, Amendment and Remedies. No course of dealing by the
Collateral Agent and no failure by the Collateral Agent to exercise, or delay by
the Collateral Agent in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, and no single or partial exercise thereof shall
preclude any other or further exercise thereof or the exercise of any other
right, remedy or power of the Collateral Agent. No amendment, modification or
waiver of any provision of this Agreement and no consent to any departure by
Debtors therefrom, shall, in any event, be effective unless contained in a
writing signed by the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The rights, remedies and powers of the Collateral Agent, not only
hereunder, but also under any instruments and agreements evidencing or securing
the Obligations and under applicable law are cumulative, and may be exercised by
the Collateral Agent from time to time in such order as the Collateral Agent may
elect.

9

--------------------------------------------------------------------------------

          12.3      Notices. All notices or other communications given or made
hereunder shall be in writing and shall be personally delivered or deemed
delivered the first business day after being faxed (provided that a copy is
delivered by first class mail) to the party to receive the same at its address
set forth below or to such other address as either party shall hereafter give to
the other by notice duly made under this Section:

  To Debtors: Liberty Star Uranium & Metals Corp.     3024 E. Fort Lowell Road  
  Tucson, Arizona 85716-1572     Attn: James A. Briscoe, President     Fax:
(520) 844-1118         With a copy by telecopier only to:             Clark
Wilson LLP     800-885 West Georgia Street     Vancouver, B.C. Canada     Attn:
Bernard Pinsky, Esq.     Fax: (604) 687-6314         To Lenders: To the
addresses and telecopier numbers set forth     on Schedule A               To
the Collateral Agent: Collateral Agents, LLC     111 West 57th Street, Suite
1416     New York, NY 10019     Attn: General Counsel     Fax: (212) 245-9101  
      If to Debtor, Lender or Collateral Agent,     with a copy by telecopier
only to:             Grushko & Mittman, P.C.     551 Fifth Avenue, Suite 1601  
  New York, New York 10176     Fax: (212) 697-3575

Any party may change its address by written notice in accordance with this
paragraph.

          12.4      Term; Binding Effect. This Agreement shall (a) remain in
full force and effect until payment and satisfaction in full of all of the
Obligations; (b) be binding upon each Debtor, and its successors and permitted
assigns; and (c) inure to the benefit of the Collateral Agent, for the benefit
of the Lenders and their respective successors and assigns.

          12.5      Captions. The captions of Paragraphs, Articles and Sections
in this Agreement have been included for convenience of reference only, and
shall not define or limit the provisions hereof and have no legal or other
significance whatsoever.

          12.6      Governing Law; Venue; Severability. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflicts of laws principles that

10

--------------------------------------------------------------------------------

would result in the application of the substantive laws of another jurisdiction,
except to the extent that the perfection of the security interest granted hereby
in respect of any item of Collateral may be governed by the law of another
jurisdiction. Any legal action or proceeding against a Debtor with respect to
this Agreement must be brought only in the courts in the State of New York or of
the United States for the Southern District of New York, and, by execution and
delivery of this Agreement, each Debtor hereby irrevocably accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of the aforesaid courts. Each Debtor hereby irrevocably waives any objection
which they may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement brought in the aforesaid courts and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
If any provision of this Agreement, or the application thereof to any person or
circumstance, is held invalid, such invalidity shall not affect any other
provisions which can be given effect without the invalid provision or
application, and to this end the provisions hereof shall be severable and the
remaining, valid provisions shall remain of full force and effect.

     12.7      Entire Agreement. This Agreement contains the entire agreement of
the parties and supersedes all other agreements and understandings, oral or
written, with respect to the matters contained herein.

     12.8      Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

13.      Intercreditor Terms. As between the Lenders, any distribution under
paragraph 10.4 shall be made proportionately based upon the remaining principal
amount (plus accrued and unpaid interest) to each as to the total amount then
owed to the Lenders as a whole. The rights of each Lender hereunder are pari
passu to the rights of the other Lenders hereunder. Any recovery hereunder shall
be shared ratably among the Lenders according to the then remaining principal
amount owed to each (plus accrued and unpaid interest) as to the total amount
then owed to the Lenders as a whole.

14.      Termination; Release. When the Obligations have been indefeasibly paid
and performed in full or all outstanding Convertible Notes have been converted
to common stock pursuant to the terms of the Convertible Notes and the
Subscription Agreements, this Agreement shall terminated, and the Collateral
Agent, at the request and sole expense of the Debtors, will execute and deliver
to the Debtors the proper instruments (including UCC termination statements)
acknowledging the termination of the Security Agreement, and duly assign,
transfer and deliver to the Debtors, without recourse, representation or
warranty of any kind whatsoever, such of the Collateral, including, without
limitation, Securities and any Additional Collateral, as may be in the
possession of the Collateral Agent.

15.      Collateral Agent.

          15.1      Collateral Agent Powers. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Lenders) in the Collateral and shall not impose any duty on it to exercise any
such powers.

          15.2      Reasonable Care. The Collateral Agent is required to
exercise reasonable care in the custody and preservation of any Collateral in
its possession; provided, however, that the Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purposes as any owner thereof
reasonably requests in writing at times other than

11

--------------------------------------------------------------------------------

upon the occurrence and during the continuance of any Event of Default, but
failure of the Collateral Agent, to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.

[THIS SPACE INTENTIONALLY LEFT BLANK]

12

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have executed and delivered this
Security Agreement, as of the date first written above.

“DEBTOR”   “THE COLLATERAL AGENT” LIBERTY STAR URANIUM & METALS CORP.  
COLLATERAL AGENTS, LLC a Nevada corporation             By: /s/ James A. Briscoe
  /s/ Robert Schechter Its:             “SUBSIDIARY”     BIG CHUNK CORP.     an
Alaska corporation             By: /s/ James A. Briscoe     Its:    

This Security Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

13

--------------------------------------------------------------------------------

SCHEDULE A TO SECURITY AGREEMENT

LENDERS

INITIAL MAY NOTES
PRINCIPAL
AMOUNT NEW NOTES
PRINCIPAL AMOUNT
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196 $650,000.00



$90,830.15



HARBORVIEW MASTER FUND L.P.
Harbor House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $500,000.00



$50,055.88



PLATINUM PARTNERS LONG TERM GROWTH VI
152 West 57th Street
New York, NY 10019
Attn: Mark Nordlicht
Fax: (212) $750,000.00



$61,472.12



BRIDGEPOINTE MASTER FUND, LTD.
1120 Sanctuary Parkway-Suite 325
Alpharetta, GA 30004
Fax: (770) 777-5844 $900,000.00


$75,874.18


BRIO CAPITAL LP
401 E. 34th St.-Suite South 33C
New York, NY 10016
Fax: (646) 390-2158 $150,000.00


$18,487.31


IROQUOIS MASTER FUND LTD.
c/o Iroquois Capital Management, LLC
641 Lexington Avenue, 26th Floor
New York, NY 10022
Fax: (212) 207-3452 $250,000.00



$25,027.94



ENABLE GROWTH PARTNERS LP
One Ferry Building, Suite 255
San Francisco, CA 94111
Fax: (415) 677-1580 $637,500.00


$78,571.18


ENABLE OPPORTUNITY PARTNERS LP
One Ferry Building, Suite 255
San Francisco, CA 94111
Fax: (415) 677-1580 $112,500.00


$13,865.52


TOTAL   $414,184.29

14

--------------------------------------------------------------------------------

ANNEX I

TO

SECURITY AGREEMENT

PLEDGE AMENDMENT

          This Pledge Amendment, dated _________ __ 200_, is delivered pursuant
to Section 4.3 of the Security Agreement referred to below. The undersigned
hereby agrees that this Pledge Amendment may be attached to the Security
Agreement, dated August ___, 2008, as it may heretofore have been or hereafter
may be amended, restated, supplemented or otherwise modified from time to time
and that the shares listed on this Pledge Amendment shall be hereby pledged and
assigned to Collateral Agent and become part of the Collateral referred to in
such Security Agreement and shall secure all of the Obligations referred to in
such Security Agreement.

Subsidiary Shares Issued % Owned
Big Chunk Corp.    

LIBERTY STAR URANIUM & METALS CORP.

 

By: _____________________________________


15

--------------------------------------------------------------------------------

SCHEDULE 6.1  

Liens or other Charges on Collateral

  Purchase Price Balance due 2002 Toyota Tundra Loan$22,075                    
     $13,075 2004 F350 Ford Loan$39,478                          $29,216 2006
Chevy Silverado Loan$31,974                          $23,172 2007 Dodge Ram 2500
$44,063                          $31,964       Redwall Drilling Inc.     CS3001
Drill Rig Loan amount $123,511    $170,962   

16

--------------------------------------------------------------------------------

Schedule 10.4*

Alpha Capital Anstalt 24.16% Harborview Master Fund LP 13.31% Platinum Partners
Long Term Growth VI 10.94% Bridgepointe Master Fund, Ltd. 15.43% Brio Capital LP
4.92% Iroquois Master Fund Ltd. 6.66% Enable Growth Partners LP 20.90% Enable
Opportunity Partners LP 3.69% Total 100%

 

 

* The Parties acknowledge that the percentages set forth in this Schedule 10.4
are different from and not based on the amounts invested or outstanding from the
May 11, 2007, transaction, rather they were set pursuant to agreement between
the Parties

17

--------------------------------------------------------------------------------